





CITATION: Tucows.Com Co. v. Lojas Renner S.A., 2011
      ONCA 548



DATE: 20110805



DOCKET: C52972



COURT OF APPEAL FOR ONTARIO



Weiler, Simmons and Epstein JJ.A.



BETWEEN



Tucows.Com Co.



Plaintiff (Appellant)



and



Lojas Renner S.A.



Defendant (Respondent)



P. John Brunner and Mario E. Delgado, for the appellant



Patrick Cotter, for the respondent



Heard:  April 8, 2011



On appeal from the order of Justice
          Sandra Chapnik of the Superior Court of Justice dated October 28, 2010, with
          reasons reported at 2010 ONSC 5851.



Weiler J.A.:



I.

Overview

[1]

Tucows.com Co. (Tucows) and Lojas Renner S.A. (Renner) are having a
    dispute about Tucowss right to keep the domain name <renner.com> in the
    face of Renners registered trademark Renner.

[2]

Tucows is a technology corporation incorporated in Nova Scotia whose
    principal office is located in Toronto, Ontario.  On June 15, 2006, Tucows
    purchased the domain name <renner.com> from Mailbank Inc., along with
    over 30,000 other surname domain names, and it is the registrant of that domain
    name with the internationally-recognized non-profit organization, the Internet
    Corporation for Assigned Names and Numbers (ICANN).

[3]

Renner is a Brazilian company operating a series of retail department
    stores in Brazil
[1]
and is the registered owner in Brazil and other countries of the trademark
    Renner.

[4]

The issue in this appeal is whether their dispute should be heard in
    Ontario.  More specifically, the question is whether service of Tucowss
    statement of claim on Renner outside the jurisdiction of Ontario is valid or
    should be validated.

II.

The Domain name system and the History of the proceedings

[5]

Domain names are allocated by domain name registries and the accredited
    registrars use one, shared, central registry:  Robert Howell,
Canadian
    Telecommunications Law
, 5th ed. (Toronto:  Irwin Law Inc., 2011), at pp.
    153 and 157.  Tucows is an accredited registrar.

[6]

The domain name system is overseen by ICANN.  ICANN has adopted a
    private Uniform Domain Name Dispute Resolution Policy (the UDRP) and related Rules
    (the UDRP Rules).

[7]

Under the UDRP, a trademark holder who believes that a domain name registration infringes on its trademark may initiate a dispute resolution proceeding and select who will resolve the dispute from a list of dispute resolution service providers approved by ICANN.

[8]

Renner selected the World Intellectual Property Organization (WIPO)
    Arbitration and Mediation Center from the list and submitted a complaint by
    email to it and to Tucows on May 12, 2009.  WIPO formally notified Tucows of Renners
    complaint that it was using the domain name <renner.com> in bad faith and
    the WIPO proceeding was commenced on May 22, 2009.

[9]

Where, as here, a trademark owner initiates a complaint, the UDRP
    requires the domain name holder to submit to mandatory administrative
    proceedings before an approved dispute resolution service provider such as
    WIPO.  Renners complaint alleged the required elements of a dispute by
    stating:  (1) the domain name <renner.com> is identical to Renners
    trademark RENNER; (2) Tucows has no rights or legitimate interests in respect
    of the domain name; and (3) the domain name was registered and is being used in
    bad faith.

[10]

If Renners complaint was validated, the administrative panel could
    order Tucows, in its capacity as the registrar of the domain name, to
    de-register the domain name <renner.com> and Renner would then be allowed
    to register that domain name.

[11]

The due date for a response from Tucows to Renners complaint was June
    11, 2009.  Tucows did not respond to the substantive merits of the complaint. 
    On June 10, 2009, Tucows commenced an action in the Ontario Superior Court of
    Justice by issuing a statement of claim for a series of declarations including:

(a)       that Tucows has rights or legitimate
    interests in respect of the domain name <renner.com>;

(b)       that the domain name <renner.com>
    has neither been registered nor is it being used in bad faith by Tucows; and

(c)       that Renner is not entitled to the
    transfer of the domain name <renner.com>.

[12]

On June 11, 2009, Tucows asked WIPO to exercise its jurisdiction to
    suspend or terminate the proceeding so that the issues could be resolved by the
    Ontario Superior Court of Justice.

[13]

On July 25, 2009, the WIPO Administrative Panel ordered that the
    proceeding be terminated.  The Panel observed that the issues in the Superior
    Court action were seemingly identical to those in the dispute before it.  It
    held, The Panel therefore has a discretion to suspend or terminate this
    proceeding in accordance with paragraph 18 of the Rules.

[14]

Paragraph 18(a) of the UDRP Rules provides:

18.
Effect of Court Proceedings

(a) In the event of any legal proceedings initiated
    prior to
or

during
an administrative proceeding in respect of a
    domain-name dispute that is the subject of the complaint, the Panel shall have
    the discretion to decide whether to suspend or terminate the administrative
    proceeding, or to proceed to a decision. [Emphasis added.]

[15]

The Panel decided to exercise its discretion to terminate the proceeding
    before it for a number of reasons.  They include:

(1)       The circumstances were almost
    indistinguishable from another case involving Tucows where the panel had
    decided to terminate the proceeding, and although prior UDRP decisions are not
    binding, conformity was desirable;

(2)       The parties could afford the cost of
    litigating the dispute in court and had sufficient interest in doing so;

(3)       There was no apparently great urgency to
    have the dispute resolved;

(4)       The issues in dispute were not
    straightforward  Tucows had acquired the domain name <renner.com> along
    with other domain names from another company, Mailbank Inc., different Panels
    had reached different decisions in cases relating to domain names registered by
    Mailbank Inc. and acquired by Tucows and there does appear to be some disparity
    in approach which might be resolved by an authoritative court decision; and

(5)       The submissions of Renner had not focused
    on the critical issue of whether the domain name was originally registered by
    Mailbank Inc. or acquired by Tucows in bad faith:

If this proceeding is not terminated, the
    Panel would have either to find that the Complaint had not been proved or to
    invite the parties to make further submissions.  In these circumstances, this
    proceeding could be said to be no further advanced than the claim commenced by
    the Respondent [Tucows].  Furthermore, a court will be in a better position to
    establish the facts on these critical issues.

The termination of the complaint did not prevent Renner from
    filing a fresh complaint if there was a change of circumstances, including a
    termination or abandonment of Tucowss claim in the Ontario Superior Court of
    Justice without resolution of the dispute.

[16]

Renner then brought a motion pursuant to rule 17.06(1) of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194, to set aside service of Tucowss
    statement of claim on it and to permanently stay Tucowss action for want of
    jurisdiction or to dismiss it.  Tucows responded that it was entitled to serve
    the statement of claim outside Ontario without leave, relying primarily on rule
    17.02(a).

[17]

Rule 17.02(a) permits service outside Ontario without a court order in
    respect of real or personal property in Ontario.  In such cases, a rebuttable
    presumption arises that a real and substantial connection to Ontario exists on
    the ground that the case falls within a connection specified in rule 17.02:  see

Van Breda v. Village Resorts Ltd., sub nom.
Charron Estate v. Village Resorts Ltd.
(2010),
    98 O.R. (3d) 721 (C.A.),

at para. 109.
In the event leave was
    required, Tucows brought a cross-motion pursuant to rule 17.06(3) seeking to
    have service validated on the basis of a real and substantial connection with
    Ontario.

[18]

For ease of reference, the relevant portions of rule 17.02, which deals
    with service outside Ontario without leave, and rule 17.03, which provides for
    service outside Ontario with leave, state:

17.02 A party to a proceeding may, without a court
    order, be served outside Ontario with an originating process or notice of a
    reference where the proceeding against the party consists of a claim or claims,

(a) in respect of  personal property in
    Ontario[.]

17.03 (1) In any case to which rule 17.02 does not
    apply, the court may grant leave to serve an originating process  outside
    Ontario.

[19]

The relevant portions of rule 17.06, which deals with a motion to set
    aside service outside Ontario, state:

17.06 (1) A party who has been served with an
    originating process outside Ontario may move, before delivering a defence,
    notice of intent to defend or notice of appearance,

(a) for an order setting aside the service and
    any order that authorized the service; or

(b) for an order staying the proceeding.

(3) Where on a motion under subrule (1) the court
    concludes that service outside Ontario is not authorized by these rules, but
    the case is one in which it would have been appropriate to grant leave to serve
    outside Ontario under rule 17.03, the court may make an order validating the
    service.

III.

The motions judges reasons and the issues in this appeal

[20]

The motions judge set aside the service of the statement of claim and
    stayed this action on the grounds that there was no real and substantial
    connection between the defendant and Ontario and as such rule 17.02 was not
    engaged.  In particular, the motions judge held that a domain name was not personal
    property within the meaning of rule 17.02(a), and that, being intangible, it
    was not located in Ontario.  Thus, she held that there was no presumption of
    a real and substantial connection, and that Tucows had failed to establish
    that such a connection existed in the circumstances of the case.

[21]

In the course of her analysis of whether Tucows had demonstrated that
    the real and substantial connection test was met, the motions judge addressed
    Tucowss assertion that by submitting the complaint with respect to the
    validity of the domain name, Renner set into motion a process which by
    necessity could only be finally determined by the Ontario Superior Court of
    Justice.  By way of rebuttal, Renner submitted that Tucows had failed to
    discharge the onus upon it of showing a good arguable case for the assumption
    of jurisdiction, and furthermore that it would be unfair for the registered
    trademark owner to be forced to litigate in Ontario rather than having the
    matter resolved by the UDRP process.

[22]

The motions judge rejected Tucowss assertion and appears to have
    accepted Renners argument.  She commented that:  (1) Tucowss claims for
    declaratory relief did not assert a cause of action and the claim was therefore
    ill-founded; and (2) the acceptance of jurisdiction by the Ontario Superior
    Court before a final decision from the WIPO panel would allow Tucows to
    undermine the administrative process established to resolve such disputes.  The
    motions judge thus concluded that there was no proper basis upon which Tucows
    sought jurisdiction from the Ontario Superior Court, and that the real and
    substantial connection test was not satisfied.

[23]

The question in this appeal, whether service of Tucowss statement of
    claim outside Ontario is valid or should be validated, raises the following
    issues:

1. Whether the domain name dispute should have
    remained with the WIPO administrative panel;

2. Whether Tucowss claim can benefit from a
    presumption of a real and substantial connection with Ontario pursuant to
    rule 17.02(a).  This issue involves three sub-issues:

a. Whether a claim for declaratory relief is a
    proceeding consisting of a claim within the meaning of rule 17.02(a);

b. Whether a domain name is personal property
    within the meaning of rule 17.02(a); and

c. Whether the domain name <renner.com>
    is located in Ontario for the purposes of rule 17.02(a);

3. Whether a real and substantial connection with
    Ontario exists, permitting service outside Ontario without leave of the court;
    and

4. In the alternative, whether the motions judge
    erred in failing to consider Tucowss cross-motion under rule 17.06(3), seeking
    an order validating service of the statement of claim.

[24]

I first address the issue of whether the domain name dispute should have
    remained with the WIPO administrative panel.  This issue was not directly
    before the motions judge as the panels decision to terminate its proceedings
    was not the subject of judicial review.  However, given the argument on this
    issue in the context of whether jurisdiction should be assumed both at first
    instance and before us on appeal, I must address it as well.  I conclude that
    the UDRP and the UDRP Rules contemplate the possibility of litigation before
    domestic courts and that the assumption of jurisdiction by the Ontario courts
    would therefore not undermine the administrative process.  Jurisdiction need
    not be declined on this basis.

[25]

I then deal with the issue of whether Tucows was entitled to serve its
    statement of claim without leave pursuant to rule 17.02(a).  I conclude that a
    claim for a declaration that Tucows owns the domain name <renner.com> is
    a proceeding in respect of personal property in Ontario within the meaning
    of rule 17.02(a).  Accordingly, there is a presumption that the dispute has a
    real and substantial connection with Ontario.
I would hold that
    that presumption has not been rebutted.  Therefore, Tucows is entitled to seek
    a declaration as to whether or not it owns the domain name <renner.com>
    and I would accordingly allow the appeal.

IV.

Analysis

1.

The motions judges review of the administrative tribunals
    decision to defer jurisdiction to the courts

[26]

The motions judge correctly observed that, while an administrative
    tribunal might well decide to defer to the jurisdiction of a court, this did
    not mean WIPOs decision could vest the court with jurisdiction.  At the same
    time, the jurisdiction of the Ontario Superior Court of Justice is unlimited
    and unrestricted in civil law matters unless specifically excluded by statute
    or by the ambit of a comprehensive arbitration agreement that governs the
    relationship of the parties: see
TeleZone Inc. v. Canada (Attorney General )
(2008), 94 O.R. (3d) 19 (C.A.), at paras. 4-5, 92.

[27]

The essence of the motions judges reasons for holding that the dispute
    should remain with WIPO were:  Tucowss claim was already the subject of the
    UDRP complaint; to allow Tucowss claim to proceed would undermine a process
    that has been established specifically to deal with the issues raised here;
    Tucows was bound by its agreement with ICANN for accreditation as a registrar
    and thus by the UDRP and the UDRP Rules to submit to WIPOs jurisdiction once a
    complaint was filed against it; and WIPO was akin to a specialized tribunal
    with expertise and/or experience in a particular area.  In addition, the
    motions judge was aware that if Tucowss proceeding against Renner was not
    determined on the merits, Renner could file a fresh complaint before an
    administrative panel such as WIPO.  If, as a result, WIPO ordered Tucows to
    transfer the domain name to Renner, the application of the UDRP rules permitted
    Tucows to challenge the administrative panels decision in the Ontario Superior
    Court of Justice and Renner would be obliged to submit to the jurisdiction of
    the Ontario courts.  After outlining this process, the motions judge commented
    that it appeared to be balanced, well-thought out and fair.  She held that the
    jurisdiction of the Ontario Superior Court of Justice could only be embraced,
    if at all, in a challenge of a WIPO decision once one had been made.

[28]

I respectfully disagree with the motions judges conclusion that
    Tucowss issuance of a statement of claim was an attempt to undermine the UDRP
    administrative process.  The purpose of the UDRP Rules is to provide a fast,
    inexpensive and internet-friendly alternative to domestic legal systems and
    jurisdictions.  However, unlike the usual rules governing arbitration
    procedures, the UDRP Rules are an alternative, and not a substitute, for court
    litigation, which remains open to the parties.  Even in the context of claims
    of bad faith/abusive domain name registration, for which the administrative
    process is mandatory, the UDRP does not attempt to preclude litigation as an
    option.  The drafters of the UDRP and the UDRP Rules were careful to ensure that
    a party could choose to litigate a dispute even if a mandatory proceeding had
    already been commenced.  Rule 18(a) specifically provides that in such
    instances it is up to the administrative tribunal to decide whether or not to
    terminate or stay its proceedings.  The
Second Staff Report on
    Implementation Documents for the Uniform Dispute Resolution Policy
submitted to the ICANN Board of Directors states:

The adopted policy establishes a streamlined,
    inexpensive administrative dispute-resolution procedure intended only for the
    relatively narrow class of cases of abusive registrations.  Thus, the fact
    that the policys administrative dispute-resolution procedure does not extend
    to cases where a registered domain name is subject to a legitimate dispute (and
    may ultimately be found to violate the challengers trademark) is a feature of
    the policy, not a flaw.  The policy relegates all legitimate disputessuch as
    those where both disputants had longstanding trademark rights in the name when
    it was registered as a domain nameto the courts; only cases of abusive
    registrations are intended to be subject to the streamlined administrative
    dispute-resolution procedure.

[29]

Where, as here, the administrative tribunal considers the dispute to be
    a legitimate dispute, the policy of the UDRP is to refer the dispute to the
    courts.  The reasons given by the administrative tribunal for terminating the
    proceeding were in accordance with the UDRP.  They were not unreasonable.  I
    respectfully disagree with the motions judges conclusion that the domain name
    dispute should be left with the administrative panel.

[30]

My conclusion is supported by the decision in
Dluhos v. Strasberg
,
    321 F.3d 365 (3rd Cir. 2003), which holds, at pp. 371-372, that UDRP
    proceedings were never intended to replace formal litigation, but merely to
    provide an additional forum for dispute resolution.  It is an online
    procedure that does not permit discovery, or, in the absence of exceptional
    circumstances, the presentation of live testimony.  The only remedy it can
    grant is the transfer or cancellation of the domain name in question.  See also
Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona
,

330
    F.3d 617 (4th Cir. 2003), which holds at p. 624, Because the administrative
    process prescribed by the UDRP is adjudication lite as a result of its
    streamlined nature and its loose rules regarding applicable law, the UDRP
    itself contemplates judicial intervention, which can occur before, during, or
    after the UDRPs dispute-resolution process is invoked.  Further, at p. 625
    the court states:

In sum, domain names are issued pursuant to
    contractual arrangements under which the registrant agrees to a dispute
    resolution process, the UDRP, which is designed to resolve a large number of
    disputes involving domain names, but this process is not intended to interfere
    with or modify any independent resolution by a court of competent
    jurisdiction.

[31]

Tucows did not breach the spirit of the UDRP or the UDRP Rules in
    instituting its action.  Thus, the acceptance of jurisdiction by the Ontario
    Superior Court would not in any way undermine the UDRP process.


2.

The domain name <renner.com> is personal property in
    Ontario within the meaning of rule 17.02(a)

a)

A claim for declaratory relief is a proceeding consisting of a claim
    within the meaning of rule 17.02(a)

[32]

The motions judge held at para. 43 of her reasons:

In this particular case, the statement of claim
    does not assert a cause of action against the defendant.  Indeed, in the ICANN
    reports and working papers, the working group expressly noted the absence of a
    cause of action in contract, tort, regulation, statute or constitutional
    right.  There is no proper basis upon which the plaintiff has sought relief
    from this court.  Currently, the complaint filed by the respondent is
    non-existent.  The plaintiffs claim commenced in Ontario is, in my view,
    ill-founded.

[33]

Regard must be had to the
Rules of Civil Procedure
in deciding
    whether the originating process used by Tucows to invoke the jurisdiction of
    the Ontario Superior Court of Justice asserts a cause of action.  The reference
    by the motions judge to the
Working Group-A Final Report to the Names
    Council
regarding the absence of a cause of action was made in the context
    of the need to address the imbalance in appeal rights of domain name
    registrants and complainants.  The report noted that an unsuccessful domain
    name registrant may be effectively prevented from appealing the result in a
    court due to the absence of a cause of action.  A suggested solution was a
    requirement that as a pre-condition to initiating a dispute resolution process,
    the complainant consent to be sued in the jurisdiction where the domain name
    registrant is ordinarily resident and the jurisdiction where the registrar is
    located.  This suggestion was adopted in the final UDRP.  Here, because the
    dispute resolution proceedings were not concluded, the provision respecting
    consent to being sued does not apply.  However, the report adopted by the UDRP
    cannot, nor does it purport to, govern whether in fact a cause of action in
    respect of a domain name exists in any jurisdiction, including Ontario.

[34]

Renner submits that a claim for a declaration is not a cause of action.  Rule
    17.02 requires service of an originating process where the proceeding
    against the party consists of a claim or claims.  Renners submission presumes
    that an action must be based on an allegation of breach of contract, a tort or
    the like; it cannot consist of a claim for a declaration.  I would reject this
    submission.  I begin by noting that nothing in rule 17 excludes an action for a
    declaration.
[2]
In
Masson v. Kelly
(1991), 5 O.R. (3d) 786 (C.A.), the court granted a
    declaration in an action on the basis that the section of the
Municipal
    Elections Act
, R.S.O. 1980, c. 308, in issue did not obviously prohibit the
    commencement of an action for a declaration and made no distinction between
    elections pursuant to a poll and elections by acclamation.  So, too, in rule
    17.02 a statement of claim may consist of a claim for a declaration of rights pursuant
    to s. 97 of the
Courts of Justice Act
.

[35]

My conclusion that a statement of claim for a declaration of rights
    complies with the formal requirements of rule 17.02(a) is reinforced by the
Uniform
    Law Conference of Canada Model Court Jurisdiction and Proceedings Transfer Act
(the 
Model Act
), attached as Appendix A to the reasons in
Van Breda
.
     Section 10 states that a real and substantial connection is presumed to exist
    where
a proceeding
(a) is brought to enforce, assert,
declare
or
    determine proprietary or possessory rights or a security interest in immovable
    or movable property in [enacting province or territory] (emphasis added).  The
Model Act
also defines a proceeding as including an action.  Thus, the
Model
    Act
specifically contemplates the issuance of originating process outside
    the jurisdiction in the form of an action to obtain a declaration of rights.  The
Model Act
makes explicit what is implicit in Ontarios Rule 17.02.  I
    would hold that Tucowss claim qualifies as an originating process and this satisfies
    the formal requirement of rule 17.02(a).

[36]

In addition to satisfying the requirement of being an originating
    process in form, Renner submits that the substance of Tucowss claim must
    contain a good arguable case for an assumption of jurisdiction.  The phrase a
    good arguable case is not a high threshold and means no more than a serious
    question to be tried  or a genuine issue or that the case has some chance
    of success:  see
Ecolab Ltd. v. Greenspace Services Ltd.
(1998), 38
    O.R. (3d) 145 (Div. Ct.), at p. 153.  In that case, Steele J. traced the
    history of this jurisprudential requirement under the pre-1975 rules for
    service outside the jurisdiction and noted that in
Singh v. Howden Petroleum
    Ltd.
(1979), 24 O.R. (2d) 769 (C.A.), the Court of Appeal held at p. 780 that
    the same principles governing scrutiny of process by the court under the old
    rules applied to the new rules.  The requirement continues to be accepted:  see
    e.g.
Schreiber v. Mulroney
(2007), 88 O.R. (3d) 605, at para. 18;
Cannon
    v. Funds for Canada Foundation
, 2010 ONSC 4517, at para. 43, affd 2011
    ONCA 185.


[37]

Renner submits that in order to satisfy this test Tucows must plead a
    cause of action and that the statement of claim does not disclose a cause of
    action because it claims declaratory relief that is not founded on any right. 
    In support of its position, Renner relies on
Patel v. Allos Therapeutics
    Inc.
,

2008 WL 2442985 (Ch. D.),

wherein the High Court of
    Justice, Chancery Division in England, noted that the UDRP cannot vest
    jurisdiction in the court and that the plaintiff must demonstrate some
    independent right of action justiciable in the court.  In that case, in the
    face of a decision against him by WIPO, the plaintiff asserted a series of
    rambling claims under the
Human Rights Act, 1998,
the
Unfair Contract
    Terms Act 1977
, and claims of defamation and malicious falsehood with no
    particulars.  The court held that the fact that a corporation had exercised its
    rights under the domain name arbitration procedure to obtain a decision against
    a domain name registrant did not give rise to a cause of action and that it was
    for the complainant to plead a cause of action in relation to the domain name
    at issue.  That is not this case.  The statement of claim in this case asserts
    facts that, if proven, would entitle Tucows to a declaratory judgment.

[38]

Renners argument that a claim for a declaration should be struck
    because it discloses no cause of action has already been rejected in two cases
    involving a motion to strike pursuant to rule 21.01(1)(b).  The first is
Canada
    (Attorney General) v. Giacomelli
(2010), 317 D.L.R. (4th) 528 (Div. Ct.),
    where Karakatsanis J., on behalf of the court, in the context of a motion to
    strike out a statement of claim as disclosing no reasonable cause of action
    pursuant to rule 21.01(1)(b), held that on the subject of the claims in the
    statement of claim for various declarations, the issue was, whether it is
    plain and obvious that the Court would not grant declaratory relief.

[39]

The second case is
Research in Motion Ltd. v. Atari Inc.
(2007),
    61 C.P.R. (4th) 193 (Ont. S.C.),

leave to appeal refused, 2007 CanLii
    46717 (Ont. Div. Ct.).  In his text on
Intellectual Property Law
, 2d ed.
    (Toronto: Irwin Law Inc., 2011), David Vaver observes at p. 611, that although
    the Federal Court lacks power to adjudicate any foreign IP right, and that
    adjudicating foreign Internet Protocol (IP) cases is nevertheless contentious,
    an Ontario court, allowed a local corporation threatened with worldwide
    proceedings for copyright infringement to sue in Ontario for a declaration that
    it was not infringing either Canadian or foreign copyrights.  In
Research
    in Motion
, in addition to dismissing arguments that the court lacked
    jurisdiction, and that Ontario was not the
forum conveniens
, Spiegel J.
    dismissed Ataris motion to strike Research in Motions statement of claim for
    a declaration of non-infringement on the grounds that it disclosed no
    reasonable cause of action.  In doing so, he relied on
CCH Canadian Ltd. v.
    Law Society of Upper Canada
,

[2004] 1 S.C.R. 339, a case in which
    the Law Society  responded to CCHs claim of copyright infringement by issuing
    a counterclaim for a declaration of non-infringement.  The Supreme Court upheld
    the Law Societys position that no copyright was infringed when a single copy
    of a reported decision, case summary, statute, regulation or limited selection
    of text from a treatise was made by the Great Library and granted the
    declaration.

[40]

The mere fact that the claim is for declaratory relief affords no basis
    for asserting that Tucows does not have a good arguable case or action.

b)

A domain name is personal property within the meaning of rule 17.02(a)

[41]

One of the key issues in this appeal is whether a domain name
    constitutes personal property within the meaning of rule 17.02(a).  For this
    part of the analysis, first I will provide some relevant background information
    on the nature of a domain name.  Then I will canvass judicial and academic
    consideration of whether a domain name constitutes property.  Finally, I will
    consider the specific issue in this appeal:  the attributes of personal
    property under rule 17.02(a) and whether a domain name satisfies those
    attributes such that a proceeding regarding a domain name may be captured by
    the rule.

3.

The nature of a domain name

[42]

A domain name has two parts.  The first part is the Internet
    Protocol (IP) number or the numerical technical layer used to make
    communication between computers possible.  IP numbers are allocated through
    regional internet registries and are independent of individual users.  The
    second part of the domain name is the distinctive readable address in Uniform
    Resource Locators (URLs) and is what we usually think of as a domain name.  Both
    parts are functionally necessary. An internet user wishing to access a web page
    does so by entering the domain name URL into a browser, or software program
    used for viewing information on the internet, and the underlying corresponding
    IP numbers take a person to that web page:  see Howell, at p. 153.

[43]

The domain name <renner.com> has two levels.  The top level
    domain .com is a generic suffix used by commercial entities (Howell, at p.
    154).  The second level domain is the surname renner.  It is this second
    level domain name that is at issue.

[44]

The original role of a domain name was to provide an
    address for computers on the internet.  As the internets role in facilitating
    the carrying on of commercial activity evolved and grew, a domain name, which
    is easy to remember, came to be used to identify and distinguish a business
    itself as well as to facilitate the ability of consumers to navigate the
    internet.  A domain name must, of necessity, be unique and, where a domain name
    is used in connection with business, the value of maintaining an exclusive identity
    has become critical:
Satyam Infoway Ltd. v. Siffynet Solutions Pvt. Ltd.
,
    A.I.R. 2004 S.C. 3540, [2005] 2 L.R.C. 97 (India S.C.), at para. 12.  Because
    of this, domain names have value on the secondary market.

[45]

The registrant of a domain name has a service contract
    with a registrar.  A domain name, however, can infringe upon trademarks or
    copyrights in a way that other service contracts cannot:  Daniel Hancock, You
    Can Have It, But Can You Hold It?  Treating Domain Names as Tangible Property
    (2011) 99 Ky. L.J. 185, at pp. 193-94.

(a)
Selected jurisprudence and commentary respecting whether
    domain names constitute property

[46]

The legal status of domain names in Canada at the appellate level
    is undetermined to date:  Howell, at p. 162.  In the absence of legislation
    dealing with the relatively new innovation of domain names, courts are forced
    to grapple with whether existing property concepts can be applied to them. 
    Vaver says at p. 513, Some American courts say they can [be treated as
    property] but British and Canadian courts are more sceptical.

[47]

Other
types of intellectual property, such as
    patents, have been held to be property within the meaning of rule 17.02(a),
    although in most of the cases there is little or no analysis as to what
    constitutes property:  see e.g.
Nobosoft Corp. v. No Borders Inc.
,
    2006 CarswellOnt 6213 (S.C.), additional reasons at 2006 CarswellOnt 8449
    (S.C.), reversed in part on other grounds, 2007 ONCA 444;
SRU Biosystems
    Inc. v. Hobbs
, 2006 CarswellOnt 1500 (S.C.).

[48]

An Ontario Superior Court case that has explicitly considered
    whether a domain name is property is
Easthaven Ltd. v. Nutrisystem.com Inc.
(2001), 55 O.R. (3d) 334 (S.C.).  Nordheimer J. stated at para. 24:

It does seem to me to be difficult
    to characterize a domain name as property.  When I say property, I refer to
    either real or personal property.  I appreciate that a domain name, like a
    copyright or a trademark, could be properly characterized as intangible
    property.

[49]

He concluded, however, that because a domain name
    lacks a physical existence it was not property in Ontario and the mere fact the
    domain name was registered through a corporation that happened to carry on
    business in Ontario (the domain name Registrar) did not give it a physical
    presence here.  It should be noted that in
Easthaven
, the court was
    being asked to exercise jurisdiction over a Pennsylvania corporation at the
    behest of a Barbados corporation.  The only connection with Ontario was Tucows,
    the registrar of the domain name in issue; however, the plaintiff had
    discontinued the action against Tucows as a co-defendant and Tucows was
    prepared to abide by any court order regardless of jurisdiction.  Therefore,
    the circumstances before Nordheimer J. may be distinguished from those in the
    case under appeal.  Suffice it to say, that for now, there is little guidance
    in Canadian jurisprudence on the issue of whether a domain name constitutes
    property.

[50]

The dominant view emerging from international jurisprudence and
    academic commentary appears to be that domain names are a new type of
    intangible property.  American jurisprudence treating domain names as
    intangible property includes
Kremen v. Cohen,
337 F.3d 1024 (9th Cir.
    2003), where the United States Court of Appeals, Ninth Circuit held at p. 1030
    that a domain name is intangible property because it satisfies a three-part
    test for the existence of a property right:  it is an interest capable of
    precise definition; it is capable of exclusive possession or control; and it is
    capable of giving rise to a legitimate claim for exclusivity.
[3]
See also
Office Depot Inc. v. Zuccarini
, 596 F.3d 696 (9th Cir. 2010),
    at pp. 701-02; and
CRS Recovery, Inc. v. Laxton
, 600 F.3d 1138 (9th Cir.
    2010), at p. 1144.

[51]

Renner argues that the treatment of domain names
    in the United States is not germane because it derives from the
Anticybersquatting
    Consumer Protection Act
, 15 U.S.C. § 1125(d) (2006) (the 
ACPA
),
    which allows the court to take jurisdiction against cybersquatters
[4]
who cannot be located
    and to pronounce an
in rem
judgment.
[5]
The fact that Congress enacted legislation which provides for granting an
in
    rem
judgment has been cited by courts as evidence that Congress intended
    domain names to be treated as a type of property (Hancock, at p. 205).  In
Kremen
,
    however, the Ninth Circuit held that a domain name constituted intangible
    property
not
because the
ACPA
indicated that Congress intended
    domain names to be treated as property, but rather because a domain name met
    the three-part test for whether a property right exists.  Thus, the case cannot
    be distinguished on this basis.

[52]

Outside the United States, other common law jurisdictions have
    also treated domain names as intangible property.  In
OBG Ltd. v. Allan
,

[2008] 1 A.C. 1 (H.L.), Lord Hoffman for the majority observed at para. 101,
    I have no difficulty with the proposition that a domain name may be intangible
    property, like a copyright or trademark.
[6]
In
Satyam Infoway
, the principal question raised on appeal before
    Indias Supreme Court was whether, in the absence of specific legislation,
    internet domain names were subject to the legal norms applicable to other
    intellectual properties such as trademarks.  It answered this question in the
    affirmative.  In doing so the court held, at paras. 11-12, that a domain name
    can be said to be a word or name which is capable of distinguishing the subject
    of trade or service made available to potential users of the internet.  Goodwill
    can be built up in connection with a domain name: para. 31.  See also
Hoath
    v. Connect Internet Services Pty. Ltd.
(2006), 229

A.L.R. 566
    (N.S.W.S.C.), at pp. 594-95, where the court presumed a domain name was
    intangible property.

[53]

For the most part, academic commentators also agree that domain
    names should be considered a form of property.
[7]
As an example, in Bad Faith in Cyberspace: Grounding Domain Name Theory in
    Trademark, Property, and Restitution (2010) 23 Harv. J.L. & Tech. 447,
    Jacqueline D. Lipton comments at p. 473, The attraction of the property theory
    is that it fits the way people routinely think about domain names.  She
    suggests at p. 474 that a property model may be the preferable basis on which
    to ground domain name theory:

[A property model] best accords
    with the way market participants relate to domain names.  Even though a domain
    name is a form of contractual license from a registrar to a registrant, it
    results in a valuable asset that is freely traded on the open market and that
    is occasionally stolen by a bad faith actor.  Even though a transfer of a
    domain name is, in reality, a de-registration from the original registrant and
    re-registration to the new registrant, it is now treated routinely as a
    seamless transfer, as if the name was being handed directly from the original
    registrant to the new registrant.  Further, the acceptance of a property rights
    rationale for regulating generic domain names could take advantage of existing
    property-based laws such as theft and conversion, and simply extend them
    judicially to virtual property.

See also Hancock, at pp. 191 and 205, in which the author
    acknowledges that in the United States domain names are generally treated as
    intangible property, but argues that domain names, although incorporeal, should
    be treated as tangible property with which they have more in common.
[8]

[54]

Two Swedish authors, Michael Bogdan and Ulf
    Maunsbach, in Domain Names as Jurisdiction-Creating Property in Sweden
(2009)
    3 Masaryk U. J.L. & Tech 175, have specifically considered the issue of
    whether domain names should be considered property for the purposes of
    establishing jurisdiction over extra-territorial defendants.  They argue not
    only that domain names satisfy the criteria for property under the applicable
    Swedish procedural rule, but also that domain names should be considered as
    property located in Sweden that can form the basis of jurisdiction so that
    these valuable assets will not be insulated from judgment.

[55]

From this brief survey, it can be seen that
the
    emerging consensus appears to be that domain names are a form of property. 
    However, most of the jurisprudence to which I have referred does not consider
    the attributes of property in any depth.  In order to properly determine
    whether a domain name constitutes personal property within the meaning of rule
    17.02(a), it is necessary to consider the attributes of property for the
    purposes of the rule and whether a domain name has those attributes.

b)        The attributes of
    property for purposes of rule 17.02(a)

[56]

The term personal property is not defined in the
Rules of
    Civil Procedure
.  The fact that this term is not defined leads me to the
    common law attributes of property.

[57]

There is no agreed list of required attributes of property at common
    law.  One academic author, Professor Ziff, in
Principles of Property Law
,
    5th ed. (Toronto:  Carswell, 2010), describes property in this way at p. 2:

From an intuitive perspective the idea of property
    is perfectly straightforward:  the term refers to those things one can own. 
    Although it is both sensible and common to use such language, the law offers a
    different slant, one that tends to dwell more on the owning element.  Property
    is sometimes referred to as a bundle of rights.  That characterization means
    that property is not in fact a thing, but rather a right, or better, a
    collection of rights (over things) enforceable against others.  Likewise, it
    has been said that [t]he concept of ownership is no more than a convenient
    global description of different collections of rights held by persons over
    physical and other things.  Explained another way, the term property signifies
    a set of relationships among people that concern claims to tangible and
    intangible items.

[58]

The version of this passage that appeared in the third edition of
    Professor Ziffs book was cited with approval by Sharlow J.A. in
Manrell v.
    Canada
, [2003] F.C. 727 (C.A.), at para. 24.  From this passage, Sharlow
    J.A. concluded at para. 25 that [i]t is implicit in this notion of property
    that property must have or entail some exclusive right to make a claim
    against someone else.  A general right to do something that anyone can do, or a
    right that belongs to everyone, is not the property of anyone.

[59]

Another well-respected academic author, J.W. Harris, in
Property and
    Justice
(Oxford:  Clarendon Press, 1996) states at p. 139:

Property designates those items which are points
    of reference within  the rules of a property institution, viz., trespassory,
    property-limitation, expropriation and appropriation rules.  Such items are
    either the subject of direct trespassory protection or else separately
    assignable as parts of private wealth.

Therefore, property comprises (1) ownership and
    quasi-ownership interests in things (tangible or ideational); (2) other rights
    over such things which are enforceable against all-comers (non-ownership
    proprietary interests); (3) money; and (4) cashable rights.  That is what
    property is.

[60]

Ziff summarizes his description of property as signifying, a set of
    relationships among people that concern claims to tangible and intangible
    items.  Harris refers to property as comprising an ownership interest in
    something that is ideational, which I understand to mean something intangible
    that has been conceived by the mind.  Of note, Harris and Ziff both emphasize
    that property is a collection of rights over things that can be enforced
    against others.  Such a concept can be seen in the jurisprudence as well.  In
Saulnier
    v. Royal Bank of Canada
, [2008] 3 S.C.R. 166, Binnie J. considered whether
    a fishing licence constituted property under the
Bankruptcy and Insolvency
    Act
, R.S.C. 1985, c. B-3 (
BIA
), and the Nova Scotia
Personal
    Property and Security Act
, S.N.S. 1995-96, c. 13 (
PPSA
).  He
    concluded that while a simple licence was likely not property at common law,
    the bundle of rights attached to the fishing licence was sufficient to qualify
    it as property for the purposes of the
BIA
and the
PPSA
.  In
    particular, the holder of such a licence had a right to engage in an exclusive
    fishery under the conditions imposed by the licence, and a proprietary right in
    the fish harvested and the earnings from their sale.  Binnie J. further
    commented that the licence unlocked the value in the fishermans other marine
    assets.  The subject matter of the licence, coupled with a proprietary interest
    in the fish caught pursuant to its terms, bore a reasonable analogy to a common
    law
profit à prendre
which was undeniably a property right:  see paras.
    14, 16, 23, 28, 34 and 43.

[61]

In giving a purposive interpretation to the legislation in issue in
Saulnier
,
    Binnie J. rejected the traditional common law approach that was followed in
Re
    National Trust Co. and Bouckhuyt
(1987), 61 O.R. (2d) 640 (C.A.).  In
Bouckhuyt
,
    Cory J.A. held at p. 648:  The notion of property imports the right to
    exclude others from the enjoyment of, interference with or appropriation of a
    specific legal right.  This is distinct from a revocable licence, which simply
    enables a person to do lawfully what he could not otherwise do.  Cory J. went
    on to hold that the tobacco quota in issue did not qualify as intangible
    personal property under Ontarios
Personal Property Security Act
,
    R.S.O. 1990, c. P.10, as renewal of the quota was subject to the unfettered
    discretion of the Tobacco Board and the quota itself was transitory and
    ephemeral.

[62]

The bundle of rights associated with the domain name <renner.com>
    that Tucows has (as purchaser and registrant) satisfies the attributes of
    property as described by Harris and Ziff in that at present Tucows
can enforce those rights against all others.

[63]

As in
Saulnier,
Tucows derives income from being the holder of
    the rights in the domain name <renner.com>.
[9]
It has fourteen clients who subscribe to personal e-mail services using the
    domain name.  If the domain name were to be transferred to Renner, it would
    undoubtedly assist in unlocking the value of Renners business.  The registered
    owner of the domain name has the right to exclusively direct traffic to the
    domain names corresponding website and to exclude anyone else from using the
    same name.  The ability to exclude others from the enjoyment of, interference
    with or appropriation of a specific legal right was held by Cory J. in
Bouckhuyt,
as a necessary incident of property.  Unlike the situation of the tobacco
    quota in
Bouckhuyt,
renewal of the registration of a domain name at the
    end of any term for which it has been licensed is not subject to an unfettered
    discretion but to the UDRP and the UDRP Rules.

[64]

While the decisions in
Kremner, Saulnier
,

and
Bouckhuyt
and the academic commentators all emphasize exclusivity of a right as an
    essential aspect of property, other judicial decisions, such as
National
    Provincial Bank Ltd. v. Ainsworth
, [1965] A.C. 1175 (H.L.), hold that other
    requirements must also be met.  In
National Provincial Bank
, Lord
    Wilberforce stated at pp. 1247-48 that, [b]efore a right or an interest can be
    admitted into the category of property, or of a right affecting property, it
    must be definable, identifiable by third parties, capable in its nature of
    assumption by third parties, and have some degree of permanence or stability. 
    A domain name also satisfies this definition of property.

[65]

I have already discussed what a domain name is.  To summarize, a domain
    name is an intangible or ideational thing consisting of two parts, one being
    numerical and the other being a distinctive readable address, that enables an
    internet user to access a web page.  The rights that Tucows has in the domain
    name <renner.com> have been identified by Renner.  Before the WIPO
    tribunal, Renner sought to have Tucowss registration set aside and to assume
    it.  Tucowss ownership of the domain name has a degree of permanency; it has
    owned the domain name since 2006.

[66]

Thus, based on the above definitions from Canadian and other common law
    jurisprudence, Tucows has a bundle of rights in the domain name
    <renner.com> that constitutes personal property within the meaning of
    rule 17.02(a).

c)

A domain name can be considered to be property in Ontario for the
    purposes of rule 17.02(a)

[67]

In order to ground jurisdiction pursuant to rule 17.02(a) a domain name
    must not only be property, it must also be property in Ontario.  Renner argued
    that the intangible nature of a domain name makes it impossible for it to be
    located in Ontario.  Simply because a domain name is intangible property does
    not mean that it cannot have a location that allows a court to ground
    jurisdiction:  see e.g.
SRU Biosystems
, in which Morin J. held at para.
    32 that the plaintiffs had made out a very arguable case that the Canadian
    patent application filed by the defendants was personal property in Ontario.

[68]

Rule 17.02(a) gives the court jurisdiction to settle
    controversies with regard to rights or claims against personal property. 
    Personal property consists of both tangible and intangible property:  see Brian
    A. Garner, ed.,
Blacks Law Dictionary
, 8th ed (St. Paul:  West, 2004),
    at p. 1254.  See also
Metlakatla Ferry Service Ltd. v. British Columbia
(1987),
    37 D.L.R. (4th) 322 (B.C.C.A.), in which the court held at p. 325 that the term
    personal property in s. 87 of the
Indian Act
, R.S.C. 1985, c. I-5,
    included intangible property, in this case a lease and the debt owing under
    it.
Intangible property
refers to personal
    property that cannot actually be moved, touched or felt, but instead represents
    something of value such as good will.  In
Manitoba Fisheries Ltd. v.
    R.
, [1979] 1 S.C.R. 101
, the Supreme Court held that although
    good will is intangible in character, it is part of the property of a business
    just as much as the premises, machinery and equipment employed in the
    production of the product whose quality engendered it.  A
s such, there
    is a presumption of compensation for the regulatory taking of this property.

[69]

It seems to me, as well, that for purposes of
    jurisdiction, a domain name is part of the intangible property of Tucowss
    business.
In
Williams v. Canada
, [1992] 1 S.C.R. 877,
    at pp. 891-93, the Supreme Court developed what is now referred to as the
    connecting factors test,
[10]
in which the situs of intangible property is determined by where it has the
    strongest contacts:  see
Canada v. Folster
, [1997] 3 F.C. 269 (C.A.), at
    paras. 15-18.  In this case, the domain name <renner.com>, as a business
    asset of Tucows and a form of intangible property, has its maximum contacts
    with Ontario.

[70]

More recently, in
Society of Composers, Authors
    and Music Publishers of Canada v. Canadian Assn. of Internet Providers,
[2004]
    2 S.C.R. 427, the Supreme Court held at para. 57 that the applicability of the
Copyright
    Act
, R.S.C. 1985, c. C-42,

to communications that have international
    participants depends on whether, when the real and substantial connection test
    is applied, there is a sufficient connection between this country and the
    communication in question for Canada to apply its laws consistent with the
    principles of order and fairness.  Binnie J., writing for the court with the
    exception of Lebel J., analyzed the appropriate test for determining the
    location of an internet communication and held at para. 61, In terms of the
    Internet, relevant connecting factors would include the
situs
of the
    content provider, the host server, the intermediaries and the end user.  The
    weight to be given to any particular factor will vary with the circumstances
    and the nature of the dispute.

[71]

By analogy, in this case the connecting factors
    favouring location of the domain name in Ontario are the location of the
    registrant of the domain name, as well as the location of the registrar and the
    servers as intermediaries.  The evidence concerning the location of Tucowss
    target audience is insufficient for me to draw any conclusion based on it.  The
    location of the registrar is an important consideration because, as Bogdan and
    Maunsbach point out at p. 182, without the domain name registrar/ administrator
    being subject to the courts jurisdiction, questions of the enforceability of
    the order could arise.

[72]

I would hold that for purposes of rule 17.02(a),
    the domain name <renner.com> is intangible personal property located in
    Ontario.

4.

There is a real and substantial connection to
    Ontario

[73]

Pursuant to
Van Breda
,

if a case
    falls within rule 17.02(a), a real and substantial
connection for the
    purposes of assuming jurisdiction against the defendant will be presumed to
    exist.  That presumption has not been rebutted by Renner.
Accordingly,
    I would hold that Tucowss service of its statement of claim on Renner is
    valid.

5.

The appellants cross-motion respecting rule 17.06(3)

[74]

Having regard to these reasons, it is unnecessary for me
    to address Tucowss submissions respecting validation of service after the fact
    pursuant to rule 17.06(3).

V.

Disposition

[75]

For the reasons I have given, I would allow the appeal and
    set aside the order of the motions judge.  I would substitute an order that
    service on Renner outside Ontario is valid and that Ontario has jurisdiction
    over the dispute between Tucows and Renner.  Tucows is entitled to its costs
    before the motions court judge which the parties have agreed to round off at
    $15,000. In addition, Tucows is entitled to its costs of this appeal. Having
    regard to the submissions made, I would fix those costs on a partial indemnity
    basis at $24,000.  Both sets of costs are inclusive of all taxes and
    disbursements.

RELEASED:  Aug. 5, 2011                                                 Karen
    M. Weiler J.A.

KMW                                                                              I
    agree Janet Simmons J.A.

I
    agree G.J. Epstein J.A.





[1]
Renner is a subsidiary of JC Penney, a leading US
    retailer.



[2]
Rule 1.03 of the
Rules of Civil Procedure
defines an originating process as a document whose issuing commences a
    proceeding under these rules, and includes, (a) a statement of claim. 
    Similarly an action is defined as a proceeding that is not an application
    and includes a proceeding commenced by, (a) a statement of claim.  Rule 14.02
    requires that every proceeding be by action unless a statute or the Rules
    provide otherwise.  Nothing in the
Courts of Justice Act
, R.S.O. 1990,
    c. C.43, provides otherwise.  Rule 14.03 provides that the originating
    process for the commencement of an action is a statement of claim, with certain
    exceptions that are not relevant to this case.



[3]

Kremen , supra
, also holds that an action for
    the tort of conversion can be brought in respect of a domain name.



[4]
Cybersquatters are those who gain domain names with
    a second-level name of a well-known entity and refuse to release that domain
    name until well remunerated by that entity:  see Hancock, at p. 156.



[5]
The
in rem
proceeding is proprietary,
    determining rights in the item itself, rather than the position between the
    parties.  The
ACPA
allows an
in rem
proceeding to be brought
    under stipulated conditions in the judicial district in which the domain name
    registrar, registry or other authority is located:  see Hancock, at p. 161.



[6]
The majority held that an action for conversion cannot be brought in respect of
    intangible contractual property.  The minority thought intangible contractual
    property could be the subject of an action in conversion.  That issue is not
    relevant to this appeal.



[7]
A contrary view is expressed by Sheldon Burshtein in,
    Is A Domain Name Property? (2005) 4 C.J.L.T. 195, at p. 197.  His view
    appears to partly be based on reading
Network Solutions, Inc. v. Umbro
    Intl, Inc
.,

529 S.E. 2d 80 (Va. 2000) as standing for the
    proposition that a domain name is not property.  In You Can Have It, But Can
    You Hold It? Treating Domain Names as Tangible Property,  Hancock, above,
    acknowledges that
Umbro
is often cited for the proposition that a domain
    name is not property but he submits that this is a misreading of the case. 
    Rather, he says that at p. 86 of its reasons, the court purposely did not
    consider whether a domain name should be considered a type of property and
    simply declared that a domain name contract was not a liability under the
    garnishment statute it was interpreting.  Burshtein does, however, acknowledge
    that domain names have become increasingly valuable assets (p.195) and that in
    the United States, the current but not uniform view at the time of the article
    appeared to be that a domain name was a form of intangible property (p. 197).




[8]
Hancock notes that the United States Bankruptcy Court
    in Utah concluded in
Jubber v. Search Mkt. Direct, Inc. (In re Paige)
,
    413 B.R. 882 (Bankr. D. Utah 2009), affd, 443 B.R. 878 (D. Utah 2011), that a
    domain name is a form of
tangible
property.  Hancock agrees with the
    conclusion, but for different reasons.



[9]

A registrant of
    a domain name
owns the right
    to use and have the enjoyment of the name during the period of validity of the
    registration agreement with the registrar (Bogdan and Maunsbach, at  p. 180). 
    That right is exclusive because no one else can register the same domain name
    during that period.  As indicated, Tucows is not only a registrant but an
    accredited registrar.



[10]
The connecting factors test was developed in the
    context of determining whether unemployment insurance benefits are personal
    property ... situated on a reserve for the purpose of exemption from taxation
    under s. 87 of the
Indian Act
.


